DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following detailed action acknowledges the amendments of the response filed on 8th of April of 2022. The amendments in the filed response have been entered. 
Claims 1, 8 and 15 have been amended. 
Claim 19 has been confirmed to be canceled.
Claims 1-18 and 20 are pending in the application and the status of the application is currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 8,233,751, hereinafter “Patel”), in view of Armstrong (US 2018/0247302, hereinafter “Armstrong”), in view of Takada (US 2020/0028688 hereinafter “Takada”).
Regarding Claims 1, 8 and 15, Patel teaches 
receiving […] an electronic document comprising transactional data; (“For the sake of simplicity of description, the system in FIG. 3 is shown as consisting of two main computing locations, the document server 30 and the recordkeeping server 32. More particularly, various documents 10 provide a source for transaction documents 12. The transaction documents 12 are converted to digital form in a capture document image process 110 and stored in a document database 20.” See Patel in Col 5 Ln 63 – Col 6 Ln 2)
determining, […] based on the transactional data, a document type; (“An identify document type 115 process analyzes the individual document images which have been acquired for recordkeeping by the system 100. The identify document type 115 determines classifying features such as a document type of each transaction documents 12 for input to a route document image process 120 which uses the configuration file information from the generate configuration file process 180 to add routing information to the document image and allow it to be sent to the proper location for further processing by among subsequent functions the associate image with template process 130. The associate image with template process 130 checks the template database 22 to select the appropriate template to use to determine what data needs to be extracted from the document 12.” See Patel in Col 6 Ln 2-16)
extracting […] a portion of the transactional data from the electronic document based on the document type; (“The extract record data from image process 140 uses the selected template with the document image to extract the desired record data. The extracted record data is then used for the populate data capture template with record data process 150. The performance of the extraction and population processes is checked within the verify integrity and accuracy of record data process 160 which by employ of an adaptive transcription and verification method can iterate the verification process until the necessary accuracy in the transcription is achieved.” See Patel in Col 6 Ln 16-25)
storing […] multiple instances of the portion of the transactional data on a plurality of […] nodes on a network; (broadly describing the ability to record multiple instances, but the art teaches storing one instance, thus it can repeat the process: “At this point, the verified record data is stored into the record database 24 located on the recordkeeping server 32.” See Patel in Col 6 Ln 25-27; “While the simplified record keeping system 100 in FIG. 3 is shown as consisting of two computing locations, this partitioning is merely exemplary and the entire system could be implemented on either a single computer or more than two. For example, in another exemplary embodiment the capture 110, identification 115 and routing 120 processes are implemented on a smart router device 80.” Col 6 Ln 40-46)
determining […] a validity of [at least one] instance of the portion of the transactional data stored on at least one of the plurality of distributed ledger nodes to detect tampering of the portion of the transactional data […]; (broadly defining at least one instance out of the multiple instances stored: “A verify data integrity and recognition accuracy process 1308 uses statistical analysis to select one of the acquired values and determine whether the variance between the transcribed field is greater than the predetermined threshold of accuracy (0 for 100% accuracy). If sufficient confidence in the value found has been achieved with the latest addition to the transcription then this document is removed from the list of documents to be verified and the worker 9 is presented with the next document which needs transcription.” See Patel Col 7 Ln 28-36) and
[transmitting], […] after the determining of the validity, the portion of the transactional data to an external node. (as examples from accounting: “By employ of the simplified recordkeeping system the accounting database 26 contains the complete and accurate records and the accountant 4 can retrieve and use information from the accounting database 26 in order to generate tax documents 16 to fulfill requirements of a tax authority 8.” See Patel Col 8 Ln 2-7).
Patel substantially teaches a method for managing a transaction (recordkeeping) between two parties implemented by one or more data processor forming one or more computing devices (including systems with at least one processor and at least one memory or non- transitory computer-readable medium: “While the simplified record keeping system 100 in FIG. 3 is shown as consisting of two computing locations, this partitioning is merely exemplary and the entire system could be implemented on either a single computer or more than two. For example, in another exemplary embodiment the capture 110, identification 115 and routing 120 processes are implemented on a smart router device 80. As can be appreciated, the methods and systems of the simplified recordkeeping system are applicable to various record keeping systems including, but not limited to, medical record systems, accounting systems, and educational record systems. Although the methods and systems are applicable to various recordkeeping systems, for ease of the discussion, the remainder of the disclosure will be discussed in the context of an accounting system.” See Patel in Col. 6 Ln 40-54 and reference Figures 1 and 5).
Patel does not expressly teach a distributed ledger management service (DLMS) microservice.  
However, Armstrong does teach a distributed ledger management service (DLMS) microservice (describing the service in a blockchain: “The blockchain is managed by a network of distributed nodes where each node contains a copy of the entire blockchain. Each node in the network can add blocks to the chain, where every node is adding blocks at the same point in the chain at the same time. The more nodes that comprise the network the harder it is to disrupt the storage of the blockchain. Unlike centralized systems which rely on a single authority, there is no single point of failure in these distributed nodes network. If you change the content of a block you change its Hash.” See Armstrong in [0186]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Patel of “the recordkeeping system, receiving an electronic document, determining the document type, extracting a portion of data, determine validity of the portion of data and providing the portion of data for storage”, as disclosed by Patel, with “a distributed ledger system”, as taught by Armstrong, because it would include the enhanced security of encrypting the data that is recorded and maintained in the distributed ledger system. 
Patel, in view of Armstrong, does not expressly teach the determining of the validity based on comparing the [at least one] instance of the portion of the transactional data stored on the at least one of the plurality of the distributed ledger nodes against the instances of the portion of the transactional data stored on others of the plurality of distributed ledger nodes. The amendment is broadly reciting a broad set of data is recorded in a broad number of nodes, which can be part of a distributed ledger system.
However, Takada does teach determining of the validity [of the transactional data] based on comparing the portion of the transactional data stored across the plurality of distributed ledger nodes (“Following receipt of the related data and the information about the transaction, at least one of the respective second computing devices may perform validation of the received related data based on comparison with the received hash value. The at least one second computing device may instruct a corresponding second blockchain node to endorse recordation of the transaction on the blockchain if the transaction information and the related data pass the validation examination.” See Takada in [0043]; “…at 226, the examiner program 110(2) associated with the second entity 102(2) may receive the get response, examine the received content, and may send an examination response to the management program 114(2) associated with the second entity 102(2). For example, the examiner program 110(2) may reconstruct the related data object from the title, object ID, and hash value included in the on-chain agreement document received from the management program and using the content received in the get response. If the hash value received from the management program does not match the hash value of the content received in the get response, the examiner program may terminate the examination and indicate a failure condition. In this case, the examiner program may reply to the management program with an examination response that indicates the failure condition. On the other hand, if the hash verification is successful, i.e., the hash value received in the on chain agreement document from the management program matches the hash value of the content received in the get response, then the examiner program may send an examination response indicating that examination has been successful.” See Takada in at least [0093]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Patel of “a verify data integrity and recognition accuracy process”, as disclosed by Patel, and include in the teachings of Armstrong, the “comparison of hash values”, as taught by Takada, because the comparison of various data improves the accuracy of validation and prevents false positives and fraudulent attacks. 
Regarding Claims 2, 9 and 16, Patel, in view of Armstrong, in view of Takada, teaches the limitations of claims 1, 8 and 15. Patel, in view of Armstrong, further discloses transmitting, by the DLMS microservice, the electronic document to the external node (“the accounting database 26 contains the information that the accountant 4 can query to extract the data necessary to comply with reporting requirements. Also as illustrated in FIG. 1, the accountant generates tax documents 16 for submission to tax authorities 8.” See Patel in Col 2 Ln 63 – 3 Ln 3; "recordkeeping system the accounting database 26 contains the records [...] retrieve and use information from the accounting database 26 in order to generate tax documents 16 to fulfill requirements of a tax authority 8." Patel in Col 8 Ln 1-7; communication network in connection with an external node of the third party: “Further, the system 100 comprises a financial messaging server 130 connected to the network 116. The financial messaging server 130 provides a financial messaging service between any two intermediary servers, including the first intermediary server 126 and the second intermediary server 128. Some of the examples of financial messaging services include SWIFT (Society for Worldwide Interbank Financial Telecommunication) for cross border transactions. ACH (Automated Clearing House) used in USA and RTGS (Real Time Gross Settlement) used in India and Hong Kong.” See Armstrong in [0091]; “During communication with the second intermediary server 128, the first intermediary server 126 is configured to transmit one or more first requests, each comprising the token, to the second intermediary server 128, via the messaging bus 118. Examples of one or more first requests comprise, but are not limited to, KYC check and payment acceptance. In one embodiment of the invention, the the one or more first requests are transmitted on basis of a plurality of predefined criterion.” Armstrong in [0104]; distributed ledger system operating on blockchain; “The blockchain is managed by a network of distributed nodes where each node contains a copy of the entire blockchain. Each node in the network can add blocks to the chain, where every node is adding blocks at the same point in the chain at the same time. The more nodes that comprise the network the harder it is to disrupt the storage of the blockchain.” See Armstrong in [0186]).
Regarding Claims 3, 10 and 17, Patel, in view of Armstrong, in view of Takada, teaches the limitations of claims 1, 8 and 15. Patel, in view of Armstrong and in view of Takada, further discloses wherein the portion of the transactional data is extracted based on an enumerated list defined by a third party, (interpreting the enumerated list as provided in a contract from the third party: “In some cases, the management computing devices 112 may be used for managing and validating transactions recorded on the blockchain 120, e.g., using the management program 114 for a variety of different applications, such as for executing conditions of a smart contract, performing security transactions, logging events in a system, managing internet of things (IoT) devices, managing data, tracking banking transactions, or any of numerous other applications (referred to generally herein as recording transactions). In some examples herein, a smart contract may create a record on the blockchain 120, which describes an agreement with consensus from stakeholders, such as the first entity 102(1), the second entity 102(2), and the third entity 102(3) in the illustrated example. For instance, the smart contract may be executed to automatically trigger certain operations, such as on other computing devices when a specified condition for performing a transaction is detected.” See Takada in [0062]) and further comprising providing the portion of the transactional data to the external node for transmission to the third party (as examples from accounting: “By employ of the simplified recordkeeping system the accounting database 26 contains the complete and accurate records and the accountant 4 can retrieve and use information from the accounting database 26 in order to generate tax documents 16 to fulfill requirements of a tax authority 8.” See Patel in Col 8 Ln 2-7; further describing the third party as part of a financial institution: “Further, the system 100 comprises a financial messaging server 130 connected to the network 116. The financial messaging server 130 provides a financial messaging service between any two intermediary servers, including the first intermediary server 126 and the second intermediary server 128. Some of the examples of financial messaging services include SWIFT (Society for Worldwide Interbank Financial Telecommunication) for cross border transactions. ACH (Automated Clearing House) used in USA and RTGS (Real Time Gross Settlement) used in India and Hong Kong.” See Armstrong in [0091]).
Regarding Claims 4 and 11, Patel, in view of Armstrong, in view of Takada, teaches the limitations of claims 1 and 8. Patel, in view of Takada, further teaches wherein the portion of transactional data extracted is based on an enumerated list defining required information for the document type (interpreting the enumerated list as provided in a contract from the third party, See Takada in [0062]; reporting, managing data file taxes to a third party, Patel in reference to Figure 8 and related paragraphs; "Each document type is further elaborated with key information that can be extracted into the template database for use in various business transactions.” Patel in Col 5 Ln 4-7).
Regarding Claims 5, 12 and 18, Patel, in view of Armstrong, in view of Takada, teaches the limitations of claims 1, 8 and 15. Patel, in view of Armstrong, further discloses wherein the plurality of distributed ledger nodes comprise at least one of a hyperledger node or a blockchain node (See Armstrong in [0186]).
Regarding Claims 6 and 13, Patel, in view of Armstrong, in view of Takada, teaches the limitations of claims 1 and 8. Patel, in view of Armstrong, further teaches storing, by the DLMS microservice, the electronic document in a database (receive transaction document, thus containing transactional data; "The transaction documents 12 are converted to digital form [i.e. electronic document] and stored in a document database 20." See Patel in Col 5 Ln 63 – Col 6 Ln 27; “The blockchain is managed by a network of distributed nodes where each node contains a copy of the entire blockchain. Each node in the network can add blocks to the chain, where every node is adding blocks at the same point in the chain at the same time. The more nodes that comprise the network the harder it is to disrupt the storage of the blockchain.” See Armstrong in at least ¶ [0186] and [0189]).
Regarding Claims 7 and 14, Patel, in view of Armstrong, in view of Takada, teaches the limitations of claims 1 and 8. Patel, in view of Armstrong, further teaches the transactional data includes at least one of a party identification, a distributed ledger technology (DLT) node identification, or a location of a party or node (“FIG. 9 the simplified recordkeeping system extracts from the document the date of transaction, expense amount, and bill or invoice number among others. The required fields necessary for proper storage of expenses are for example: 1) expense type; 2) expense amount; 3) date & time; 4) expense id; 5) vendor name; 6) receipt number; and 7) payment type [...] 1) account type; 2) amount; 3) date issued; 4) date due; 5) invoice number; 5) vendor name [...] The key information to be extracted in this case would be limited to 1) date; 2) vendor name; 3) type; and then 4) the actual content")” See Patel in Col 10 Ln 4-34; party identification; enriched data record from extracted attributes of a document: "In one embodiment of the invention, the first intermediary server 126 is configured to extract a plurality of attributes from the one or more documents. The plurality of attributes may comprise, but are not limited to, originator attributes, beneficiary attributes and purpose of payment etc." See Armstrong in ¶ [0099]; "Preferably the first data element comprises identification data for a payor [i.e. party identification], the second data element comprises identification data for a payee (biller) and the third data element comprises identification currency, denomination and value data." See Armstrong in ¶ [0329]).
Regarding Claim 20, Patel, in view of Armstrong, in view of Takada, teaches the limitations of claim 1. Patel, in view of Armstrong, further teaches the external node interfaces with the DLMS microservice based on the document type (as examples from accounting: “By employ of the simplified recordkeeping system the accounting database 26 contains the complete and accurate records and the accountant 4 can retrieve and use information from the accounting database 26 in order to generate tax documents 16 to fulfill requirements of a tax authority 8.” See Patel in Col 8 Ln 2-7; further describing the third party as part of a financial institution: “Further, the system 100 comprises a financial messaging server 130 connected to the network 116. The financial messaging server 130 provides a financial messaging service between any two intermediary servers, including the first intermediary server 126 and the second intermediary server 128. Some of the examples of financial messaging services include SWIFT (Society for Worldwide Interbank Financial Telecommunication) for cross border transactions. ACH (Automated Clearing House) used in USA and RTGS (Real Time Gross Settlement) used in India and Hong Kong.” See Armstrong in [0091]).

Response to Arguments
Applicant’s arguments, filed the 8th of April of 2022, with respect to the rejections under 35 USC 103 have been fully considered.  
Regarding the rejection under 35 USC 103, the Applicant argues: The Office Action admits that Patel in view of Armstrong does not teach "the determining of the validity based on comparing the portion of the transactional data stored across the plurality of distributed ledger nodes" (page 7). The Office Action cites Takada as allegedly teaching "determining the validity [of the transactional data] based on comparing the portion of the transactional data stored across the plurality of distributed ledger nodes" and references paragraph 0092 of Takada for support (page 8). However, Applicant believes that Patel in view of Armstrong and Takada does not teach amended claim 1.
Patel, Armstrong, and Takada do not teach "storing, by the DLMS microservice, multiple instances of the portion of the transactional data on a plurality of distributed ledger nodes on a network," as recited in claim 1.
Patel and Armstrong do not teach "determining, by the DLMS microservice, a validity of the instance of the portion of the transactional data stored on at least one of the plurality of distributed ledger nodes to detect tampering of the portion of the transactional data, the determining of the validity based on comparing the instance of the portion of the transactional data stored on the at least one of the plurality of the distributed ledger nodes against the instances of the portion of the transactional data stored on others of the plurality of distributed ledger nodes," as recited in amended claim 1. In Takada, there is no comparison of an instance of a portion of transactional data stored on one blockchain node against the instances of the same portion of the transactional data stored on other blockchains node in order to determine the validity of the portion of the transactional data. Therefore, Takada does not overcome the deficiency in Patel and Armstrong.
In response: Patel is shown to teach storing the transactional data in nodes within a network, as recited in the claim. The interpretation of the amended limitations describe storing and accessing data in multiple nodes, where the process is the same for each node and for each instance of the transactional data. The broad term portion of transactional data is broadly describing a term that is not specifically defined in the claim and thus is reasonably taught by the art of record. The broad term plurality of distributed ledger nodes describes a broad concept of a distributed ledger system, where the distributed ledgers are saved within nodes that are described as blocks in a blockchain. Patel does teach the functions as recited in the claims, and when Armstrong is combined to include the decentralized ledger system as defined, it shows to teach the system that executes the functions and can hold the data within the nodes of a blockchain. 
The limitation of the determining of the validity based on comparing the portion of the transactional data stored across the plurality of distributed ledger nodes is shown to be taught by Patel, in view of Armstrong and in view of Takada, where the comparison of the data requested is to the record on the ledger, shown in the rejection above. The broadness of the limitations are interpreted in the manner that is shown in the prior art. The limitations are shown to be taught in the prior art, thus remain obvious over the prior art and the claims as amended remain rejected under 103 over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R. MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685